0;"4"'"q4                                               07/29/2020


         IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                      Case Number: PR 20-0005


                                      PR 20-0005


                                                                             JUL 2 8 2020
                                                                        Bowen Greenwood
IN RE THE MOTION OF DANIEL J. RHEAUME FOR                             Clerk of Slprerne Court
ADMISSION TO THE BAR OF THE STATE OF                                  O RD.EIV"r'''
MONTANA



      Daniel J. Rheaume has filed a motion for admission to the Bar of the State of
Montana pursuant to Rule V of the Rules for Admission, Admission on Motion. The Bar
Adrnissions Administrator of the State Bar of Montana has informed the Court that the
Cornmission on Character and Fitness has certified that Rheaume has provided the
necessary documentation and has satisfied the requirements prerequisite to admission on
motion under Rule V. Therefore,
      IT IS I-IEREBY ORDERED that upon payment of any application fees and
completion of any other processing requirements as set forth by the Bar Admissions
Administrator, Daniel J. Rheaume may be sworn in to the practice of law in the State of
Montana. Arrangements for swearing in may be rnade by contacting the office ofthe Clerk
of the Montana Supreme Court.
      The Clerk is directed to provide copies of this order to Petitioner and to the State
Bar of Montana.
      DATED thisz        day of July, 2020.



                                                             Chief Justice
Justices